Citation Nr: 1440850	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-08 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected bipolar disorder, prior to August 30, 2013.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability, prior to August 30, 2013.


REPRESENTATION

The Veteran represented by:  Winona W. Zimberlin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979. 

This appeal to the Board of Veterans' Appeals (Board) arose from March 2008 and September 2009 rating decisions.

With regard to the claim for a rating in excess of 50 percent for bipolar disorder, the Veteran filed a notice of disagreement (NOD) in April 2008, and the RO issued a statement of the case (SOC) in August 2008.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2008.

With regard to the claim for a TDIU, the Veteran filed an NOD in September 2009, and the RO issued an SOC in June 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2010.

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In June 2013, the Board denied the Veteran's claim for an increased rating for service-connected bipolar disorder.  Also at that time, the Veteran's claim for TDIU was remanded to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  
 
The Veteran appealed the June 2013 decision in which the Board denied a higher rating for bipolar disorder to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

After taking further action on the TDIU claim on remand, the AOJ continued to deny the claim (as reflected in a March 2014 supplemental SOC (SSOC)) and returned that matter to the Board for further appellate consideration.

Notably, also in March 2014, the AOJ awarded the Veteran a 100 percent disability rating for his service-connected bipolar disorder, effective August 30, 2013.  Although the RO granted the maximum, 100 percent rating from August 30, 2013, inasmuch as higher ratings for this disability and a TDIU are available prior to that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher rating and for a TDIU, each for the period prior to August 30, 2013, remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A review of the Virtual VA paperless , electronic claims processing system reveals VA treatment records; however, they have been reviewed by the Agency of Original Jurisdiction (AOJ), as noted in the March 2014 SSOC. 

For reasons expressed below, the claims remaining on appeal are being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In the February 2014 Joint Motion, the parties noted that, in June 2013, the Board remanded the claim for a TDIU, in part, because there was no waiver of initial AOJ review for an April 2013 private Vocational Counseling opinion.  The parties questioned why the Board did not also remand the claim for an increased rating for bipolar disorder.  Since that time, the AOJ has reviewed the evidence in connection with the claim for a TDIU (as reflected in the March 2014 SSOC); however, the evidence has not been considered in conjunction with the claim foe higher rating.  Given that, and in consideration of points noted by the parties to the Joint Motion-and, to avoid any prejudice to the Veteran, the Board must remand the increased rating claim remaining on appeal for initial AOJ consideration of the an April 2013 private Vocational Counseling opinion, and for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. § 20.1304 (2013).  

The Board also points out that, as any decision with respect to the claim for an increased rating for service-connected bipolar disorder may well impact the Veteran's claim for a TDIU, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the claims should include consideration of all additional evidence added to the record since the AOJ's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED for the following action:

1.  After completing any additional notification and/or development deemed warranted, readjudicate the claims for a rating in excess of 50 percent for service-connected bipolar disorder prior to August 30, 2013, and for a TDIU prior to August 30, 2013, in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication of the claims) and legal authority. 

2.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

3.   To help avoid future remand, ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



